Citation Nr: 0530861	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
disabilities.  

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
disabilities.  

4.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1946 
and from June 1947 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
September 2003.

The Board notes that the appeal originally included the 
issues of service connection for a bilateral knee disorder 
and an increased disability rating for left ear hearing loss.  
The Board denied those claims in its December 2002 decision.  
The appeal also originally included the issue of entitlement 
to service connection for right ear hearing loss.  However, 
the RO resolved that issue in the veteran's favor in a March 
2005 rating decision.  Therefore, these issues are not 
currently before the Board.  

In statements dated in September 2001, May 2004, and November 
2004, the veteran raised claims for service connection for a 
bilateral knee disorder, hemorrhoids, hepatitis, and a right 
arm fracture, as well as for increased disability ratings for 
service-connected scars of the chin and upper lip and 
residuals of a fractured left zygomatic arch.  From review of 
the claims folder, it appears that the RO began development 
of some of these issues.  However, there is no indication 
that the claims have been adjudicated.  These matters are 
therefore referred to the RO for the appropriate action.  

The issue of entitlement to a disability rating greater than 
10 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a back disorder in service or for 
many years thereafter and no competent medical evidence of a 
nexus between the current back disorder and the veteran's 
period of service or any service-connected disability.

3.  There is no evidence of a hip disorder in service from 
July 1943 to April 1946 and from June 1947 to April 1966 or 
for many years thereafter and no competent medical evidence 
of a nexus between the current bilateral hip disorder and the 
veteran's period of service or any service-connected 
disability.    

4.  There is no competent evidence of a current diagnosis of 
any psychiatric disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a back disorder, claimed as 
secondary to service-connected disabilities, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for a bilateral hip disorder, claimed 
as secondary to service-connected disabilities, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for a psychiatric disorder, claimed as 
secondary to service-connected disabilities, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis and psychoses, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that service connection for a 
psychiatric disorder must be denied.  The veteran alleges 
that he has a psychiatric disorder, specifically as a result 
of his service-connected disabilities.  However, all service 
connection claims require the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is no 
competent evidence of record that the veteran is currently 
diagnosed as having any psychiatric disorder.  Specifically, 
the report of the December 2004 VA psychiatric examination 
specifically found that the veteran did not meet the 
diagnostic criteria for any psychiatric disability, providing 
much evidence against this claim.  This opinion was based on 
a complete review of the claims folder and clinical 
examination.  There is no contrary competent medical opinion 
of record.  

The Board acknowledges that the report of the September 1975 
VA psychiatric examination shows a diagnosis of 
schizophrenia.  However, the evidence of record fails to 
demonstrate any subsequent diagnosis or treatment of the 
disorder and is found to be entitled to very limited 
probative weight.  The veteran's lay opinion that he suffers 
from a psychiatric disorder, which is offered without the 
benefit of any training in medicine or psychiatry, is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
In summary, absent competent evidence of a current 
disability, the preponderance of the evidence is against 
service connection for a psychiatric disorder, claimed as 
secondary to service-connected disabilities.  38 U.S.C.A. § 
5107(b).  

The record does disclose evidence of a current back and 
bilateral hip disorders.  The report of the December 2004 VA 
orthopedic examination shows a diagnosis of bilateral hip 
subtrochanteric bursitis with X-ray evidence of mild 
osteopenia and degenerative joint disease, as well as a 
diagnosis of paravertebral myositis the length of the spine 
and trapezius myositis with X-ray evidence of arthritis of 
the spine.  However, the Board finds that service connection 
must in any event be denied.  

First, there is no evidence of hip or spine disorder in 
service or for many years thereafter.  Specifically, there is 
no evidence of arthritis in the spine or hips in service or 
within one year after the veteran's discharge from service in 
1966.  Therefore, there is no basis for presumptive service 
connection or service connection for chronic disorder in 
service or for disorder first seen in service with continuous 
symptoms thereafter.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1137; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  See 
Savage, supra.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the current back and hip diagnoses and the veteran's period 
of service or any service-connected disability.  In fact, the 
December 2004 VA orthopedic examiner specifically determined, 
based on review of the claims folder and examination of the 
veteran, that the back and hip disorders are not related to 
service.  The Board finds this opinion to be entitled to 
great probative weight.   There is no contrary competent 
medical opinion of record.  There is no medical evidence of 
any relationship between the back and hip disorders and the 
veteran's service-connected hearing loss, scars, or residuals 
of left zygomatic arch fracture.   

The veteran has alleged that his back and hip disorders are 
related to his knee problems.  Again, the Board finds that 
the veteran's lay opinion as to the etiology of his back and 
hip disorders is not competent evidence required to grant 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Moreover, the Board emphasizes that the 
veteran has no service-connected knee disability.  Therefore, 
service connection for back and hip disorders as secondary to 
knee disorders is not permitted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for a back disorder 
and a bilateral hip disorder.  38 U.S.C.A. 
§ 5107(b).  Although there is evidence of current disability, 
there is no evidence of back or hip disorders in service or 
for many years thereafter, and no competent evidence of a 
nexus between the disorders and service or any service-
connected disability.  The appeal is denied.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by letters dated in May 
2004 and November 2004, as well as information provided in a 
December 1999 letter to the veteran, the May 2000 rating 
decision, and the June 2001 statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the March 2005 supplemental statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the May 2000 adverse determination on 
appeal predates the enactment of the VCAA, such that prior 
VCAA compliance is not possible.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  However, the Board finds that the 
subsequent RO communications to the veteran and his 
representative provided all notice required by the VCAA, such 
that any defect is essentially cured and constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Finally, the Board notes that the May 2004 and November 2004 
VCAA letters specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured 
service medical records and the veteran's VA treatment 
records.  Although the veteran submitted some medical 
evidence from the U.S. Naval Hospital, he has denied any 
other private or non-VA treatment.  The RO has also secured 
several relevant medical examinations and opinions.  As there 
is no indication or allegation that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 


ORDER

Service connection for a back disorder, a bilateral hip 
disorder, and a psychiatric disorder, on a direct or 
secondary basis, is denied.


REMAND

The RO granted service connection for right ear hearing loss 
in its March 2005 rating decision.  At that time, it merged 
the disability with the existing service-connected left ear 
hearing loss an assigned a 10 percent evaluation.  In April 
2005, the RO received the veteran's notice of disagreement 
with that evaluation.  However, there is no indication from 
review of the claims folder that the RO has issued the 
veteran and his representative a statement of the case on 
that issue.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the appeal is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to a disability 
rating greater than 10 percent for 
bilateral hearing loss.  It should afford 
the veteran the applicable period of time 
in which to perfect his appeal of that 
issue and proceed accordingly.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


